DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Allowed Claims: Claims 40-53 are allowed. 
Applicant’s amendments are sufficient to the statutory double patenting rejection of the claims.  These rejections are respectfully withdrawn. 
Reasons for Allowance - the following is an examiner’s statement of reasons for allowance: 
Regarding the prior art: 
Upon conducting an updated search, the closest prior art appears to be U.S. Patent Application Publication 2010/0221687 A1 to Forbes and 2010/0055658 A1 to Sturm et al. Forbes generally discloses a method for assessing an emotional response from a test subject includes presenting, for a first predetermined period of time, a plurality of stimuli to the test subject through a first computer implemented interface.  The method further includes, in response to presenting at least one stimulus, receiving, within a second predetermined period of time, at least one test subject response from the test subject through a second computer implemented interface.  The method further includes determining a quantitative emotional profile of the test subject based on the at least one test subject response. Sturm generally discloses a subject can be provided with an assessment through software and a computer for improved functionality. The software may be directly installed on the subject's computer or may be on a remote server accessible through a communication network, such as a local network or the Internet. Stimuli to be presented to subject are selected in real time and may be selected randomly from a database of stimuli. The invention also provides a variety of descriptions of an individual based on the strengths and weaknesses (i.e., energy) of the individual as measured in discrete psychological categories. In some instances, there are four categories, e.g., strategize, motivate, analyze, and active. The starting point for the descriptions is an assessment, which determines the strength of the individual in each of the psychological categories.

However, Forbes and/or Sturm in combination or taken alone, does not disclose the limitations cited above.   As such, for at least these reasons, Examiner have found these limitations in combination with the other limitations of the claim are neither anticipated by nor obvious over the closest prior art. Therefore, for at least these reasons, claims 40-53 are allowable as amended over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715